
	
		II
		110th CONGRESS
		1st Session
		S. 2500
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2007
			Mr. Leahy (for himself,
			 Mr. Hatch, Mrs.
			 Feinstein, and Mr. Corker)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide fair compensation to artists for use of their
		  sound recordings.
	
	
		1.Short titleThis Act may be cited as the
			 Performance Rights
			 Act.
		2.Equitable treatment
			 for terrestrial broadcasts
			(a)Performance
			 right applicable to radio transmissions generallySection 106(6)
			 of title 17, United States Code, is amended to read as follows:
				
					(6)in the case of
				sound recordings, to perform the copyrighted work publicly by means of an audio
				transmission.
					.
			(b)Inclusion of
			 terrestrial broadcasts in existing performance rightSection
			 114(d)(1) of title 17, United States Code, is amended—
				(1)in the matter
			 preceding subparagraph (A), by striking a digital and inserting
			 an; and
				(2)by striking
			 subparagraph (A).
				(c)Inclusion of
			 terrestrial broadcasts in existing statutory license
			 systemSection 114(j)(6) of title 17, United States Code, is
			 amended by striking digital.
			(d)Eliminating
			 regulatory burdens for terrestrial broadcast stationsSection
			 114(d)(2) is amended in the matter preceding subparagraph (A) by striking
			 subsection (f) if and inserting subsection (f) if, other
			 than for a nonsubscription and noninteractive broadcast
			 transmission,.
			3.Special treatment
			 for small, noncommercial, educational, and religious stations and certain
			 uses
			(a)Small,
			 noncommercial, educational, and religious radio stations
				(1)In
			 generalSection 114(f)(2) of title 17, United States Code, is
			 amended by adding at the end the following:
					
						(D)Notwithstanding the provisions of
				subparagraphs (A) through (C), each individual terrestrial broadcast station
				that has gross revenues in any calendar year of less than $1,250,000 may elect
				to pay for its over-the-air nonsubscription broadcast transmissions a royalty
				fee of $5,000 per year, in lieu of the amount such station would otherwise be
				required to pay under this paragraph. Such royalty fee shall not be taken into
				account in determining royalty rates in a proceeding under chapter 8, or in any
				other administrative, judicial, or other Federal Government proceeding.
						(E)Notwithstanding the provisions of
				subparagraphs (A) through (C), each individual terrestrial broadcast station
				that is a public broadcasting entity as defined in section 118(f) may elect to
				pay for its over-the-air nonsubscription broadcast transmissions a royalty fee
				of $1,000 per year, in lieu of the amount such station would otherwise be
				required to pay under this paragraph. Such royalty fee shall not be taken into
				account in determining royalty rates in a proceeding under chapter 8, or in any
				other administrative, judicial, or other Federal Government
				proceeding.
						.
				(2)Payment
			 dateA payment under subparagraph (D) or (E) of section 114(f)(2)
			 of title 17, United States Code, as added by paragraph (1), shall not be due
			 until the due date of the first royalty payments for nonsubscription broadcast
			 transmissions that are determined, after the date of the enactment of this Act,
			 under such section 114(f)(2) by reason of the amendment made by section 2(b)(2)
			 of this Act.
				(b)Transmission of
			 religious services; incidental uses of musicSection 114(d)(1) of
			 title 17, United States Code, as amended by section 2(b), is further amended by
			 inserting the following before subparagraph (B):
				
					(A)an eligible
				nonsubscription transmission of—
						(i)services at a
				place of worship or other religious assembly; and
						(ii)an incidental
				use of a musical sound
				recording;
						.
			4.Availability of
			 per program licenseSection
			 114(f)(2)(B) of title 17, United States Code, is amended by inserting after the
			 second sentence the following new sentence: Such rates and terms shall
			 include a per program license option for terrestrial broadcast stations that
			 make limited feature uses of sound recordings..
		5.No
			 harmful effects on songwriters
			(a)Preservation of
			 royalties on underlying worksSection 114(i) of title 17, United States
			 Code, is amended in the second sentence by striking It is the intent of
			 Congress that royalties and inserting Royalties.
			(b)Public
			 performance rights and royaltiesNothing in this Act shall
			 adversely affect in any respect the public performance rights of or royalties
			 payable to songwriters or copyright owners of musical works.
			
